DETAILED ACTION

Double Patenting
1.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
2.	Claims 1-6, 8, 9, 11-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10,880,521. This is a statutory double patenting rejection.
	Claim 1 is anticipated by claim 1 of the patent.
	Claim 2 is anticipated by claim 2 of the patent. 
	Claim 3 is anticipated by claim 3 of the patent.
	Claim 4 is anticipated by claim 4 of the patent.
	Claim 5 is anticipated by claim 5 of the patent.
	Claim 6 is anticipated by claim 6 of the patent. 


	Claim 9 is anticipated by claim 8 of the patent.

	Claim 11 is anticipated by claim 9 of the patent.
	Claim 12 is anticipated by claim 10 of the patent. 
	Claim 13 is anticipated by claim 11 of the patent.
	Claim 14 is anticipated by claim 12 of the patent.
	Claim 15 is anticipated by claim 13 of the patent.
	Claim 16 is anticipated by claim 14 of the patent. 
	Claim 17 is anticipated by claim 15 of the patent.
	Claim 18 is anticipated by claim 16 of the patent. 
	Claim 19 is anticipated by claim 17 of the patent.
	Claim 20 is anticipated by claim 18 of the patent.

3.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.   Claims 21 and 22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable 
	Claim 21 is anticipated by claim 1 of the patent. 
	Claim 22 is anticipated by claim 12 of the patent. 

Conclusion 
5.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
January 24, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652